                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

 SHANDLE MARIE RILEY                                       )
                                                           )
                   Plaintiff,                              )    No. 1:19-cv-00304-TRM-CHS (Lead)
                                                           )    Member cases:
 v.                                                        )    1:19-cv-198-TRM-CHS
                                                           )    1:19-cv-305-TRM-CHS
 HAMILTON COUNTY GOVERNMENT,                               )    1:19-cv-329-TRM-CHS
 DEPUTY DANIEL WILKEY, in his                              )    1:19-cv-348-TRM-CHS
 capacity as a deputy sheriff for Hamilton                 )    1:20-cv-016-TRM-CHS
 County Government and in his individual                   )    1:20-cv-020-TRM-CHS
 capacity, and DEPUTY JACOB GOFORTH,                       )    1:20-cv-044-TRM-CHS
 in his capacity as a deputy sheriff                       )    1:20-cv-017-TRM-CHS
 for Hamilton County Government and in                     )    1:20-cv-019-TRM-CHS
 his individual capacity,                                  )
                                                           )
                   Defendants.                             )

                                                      ORDER

          Plaintiff William Eugene Klaver, who is proceeding pro se in Case No. 1:19-cv-00198,

 captioned William Eugene Klaver v. Hamilton County, Tennessee, et al., as well as in Case No.

 1:19-cv-304, captioned Shandle Marie Riley v. Hamilton County Government, et al., (designated

 as the Lead Case in this group of consolidated lawsuits) requests that the Court authorize his access

 to and use of CM/ECF so that Plaintiff may file future pleadings electronically rather than in-

 person. Rule 5 of the ECF Filing Rules and Procedures of this Court provides that “[a] party to an

 action who is not represented by an attorney may, with the Court’s permission, register as a Filing

 User solely for purposes of that action.” A “Filing User” is defined as “an individual registered

 with the Court to whom that Court has issued a login and password allowing the individual to

 access the Electronic Filing System for all permitted purposes.” 1 Under normal circumstances, a


 1
  Electronic Case Filing Rules and Procedures of the United States District Court for the Eastern District of
 Tennessee, available at http://www.tned.uscourts.gov/docs/ecf_rules_procedures.pdf.




Case 1:19-cv-00304-TRM-CHS Document 71 Filed 04/14/20 Page 1 of 2 PageID #: 397
 pro se plaintiff is able to bring papers directly to the Clerk's Office in the Courthouse for filing.

 However, this option is not desirable given the current COVID-19 pandemic. Therefore, for good

 cause shown, Plaintiff's request to be allowed to file papers electronically is GRANTED.

        The Plaintiff shall be allowed access to the ECF system, subject to the same terms and

 conditions that apply to other users. To obtain access, Plaintiff may complete the online

 registration at www.pacer.uscourts.gov. Detailed instructions for registration are available on the

 Court’s website at https://www.tned.uscourts.gov/sites/tned/files/efile_reg.pdf. Mr. Klaver may

 contact the Clerk's Office at 423-752-5200 if he needs further assistance in registering.

        SO ORDERED.

                                                       /s/ Christopher H. Steger
                                                       UNITED STATES MAGISTRATE JUDGE




Case 1:19-cv-00304-TRM-CHS Document 71 Filed 04/14/20 Page 2 of 2 PageID #: 398
